Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This is a second non-final rejection, because of a new ground of rejections made below was not necessitated by applicant’s amendment.  This Office Action is responsive to Applicants' Amendment filed on May 5, 2022, in which claims 1, 3-5, 8-11, and 15 are amended. Claim 6 is cancelled. Claim 16 is newly introduced.  Claims 1-5 and 7-16 are currently pending.

Response to Arguments
The objections to claims 1-14 and 16 under 35 U.S.C. § 112(f) have been maintained without traverse. 
The rejections to claims 3-5 and 8-11 under 35 U.S.C. § 112(b) are hereby withdrawn, as necessitated by applicant's amendments and remarks made to the rejections.
Applicant’s arguments with respect to rejection of claims 1-15 under 35 U.S.C. 102/103 based on amendment have been considered, however, have not been deemed persuasive. 
With respect to Applicant's arguments that the claim amendments appended to claim 1 explicitly disclose using representations of an input signal as a novel feature, Examiner respectfully disagrees.  With respect to the claim language selection of only a single type of input signal is technically required, and of the optional signal types Migliori explicitly teaches I/Q modulated signal samples.  The claim is clearly written as an open Markush group such that the reference data "comprises...at least one of" The I/Q signal diagram in Migliori is "at least one of" the expected reference signal representations.
With regards to Applicant's arguments that Migliori does not teach multiple representations of input signals, Examiner respectfully disagrees.  Migliori explicitly teaches ([Col. 18 l. 50-60] "The results of the architecture and methodology described herein differ from much prior work in neural-network processing of time-varying signals (speech recognition, for example) by focusing narrowly on ingesting raw waveform data, rather than spectrogram or filter bank features, and extracting useful features for later tasks.").  Spectrograms are listed as one of the other types of reference data representations in the claimed invention.  It would therefore be obvious to one of ordinary skill in the art that the input data does not necessarily need to be raw waveform data processed into I/Q signals.
With regard to Applicant’s arguments that the amendments overcome the 101 rejection, Examiner respectfully disagrees.  The amended claim limitations are merely a restatement of the original claim 6 which was rejected in the previous office action under 101 for failing to integrate the judicial exception into a practical application.  For this reason, the rejection is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, “the triplet network” lacks antecedent basis.  “A triplet network” or “at least one triplet network” is recommended.

Regarding claim 16, “the Siamese network” lacks antecedent basis. “A Siamese network” or “at least one Siamese network” is recommended.

Claim 12 is rejected with respect to its dependence on claim 11.

Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, and 7-16 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

Regarding Claim 1:  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a signal matching apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 1 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mental processes.  Therefore, claim 1 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 1 recites additional elements “receiving unit” and “memory unit”. However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Claim 1 also recites additional elements “at least one neural network configured to compare a signal profile of the received signal and/or signal parameters derived from the received signal with reference data stored in said memory unit to determine a similarity between the received signal and the predefined reference data.” which amounts to generally linking the judicial exception to a particular technology or field of use.  Claim 1 also recites additional insignificant extra-solution activity “wherein the reference data stored in the memory unit comprises as a representation of the reference signal” which amounts to selection of a data type.  Therefore, claim 1 is directed to a judicial exception.
Step 2B Analysis:  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 1 amount to no more than mere instructions to apply the judicial exception using a generic computer component.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claim 15, which recites a method, as well as to dependent claims 2-5, 7-14, and 16. The additional limitations of the dependent claims are addressed briefly below:
Dependent claim 2 recites additional insignificant extra-solution activity of gathering and outputting data “wherein the at least one receiving unit is adapted to receive at least one RF signal.”
Dependent claim 3 recites additional insignificant extra-solution activity of gathering and outputting data “wherein the memory unit is adapted to store as reference data at least one data set representing one or more reference signals.”
Dependent claim 4 recites additional insignificant extra-solution activity “reference signal comprises a prerecorded reference signal” which amounts to selection of a data type.
Dependent claim 5 recites additional insignificant extra-solution activity “wherein the reference data stored in the memory unit comprises two- or three-dimensional representations of at least one reference signal in the time domain and/or in the frequency domain.” which amounts to selection of a data type.
Dependent claim 7 recites additional insignificant extra-solution activity “The signal matching apparatus according to claim 1 further comprising a signal processing unit adapted to derive signal parameters of the received signal including…” which amounts to selection of a data type.
Dependent claim 8 recites additional mathematical calculations “wherein the neural network is adapted to provide a similarity metric indicating a similarity of the received signal with the predefined reference data”
Dependent claim 9 recites additional generic computer components “Siamese network” and “calculation unit” to perform the method.  Dependent claim 9 also recites additional mathematical calculations “to process a signal profile…to provide a feature vector” and “to calculate a similarity metric for the predicted feature vectors indicating a similarity”
Dependent claim 10 recites additional generic computer components to perform the method “triplet network”, “calculation unit”, and “comparator” as well as additional mathematical calculations to calculate a distance metric between feature vectors, and to compare distance metrics. Dependent claim 10 also recites additional insignificant extra-solution activity of gathering and outputting data including providing feature vectors for reference data, and to provide a similarity metric. While it is interpreted that these values are calculated and are further mathematical calculations, the claim language suggests that these values may be simply output and not necessarily calculated with the triplet network.  
Dependent claims 11 and 16 recite additional generic computer components “the triplet network”, “the Siamese network”, and “CNN” which do not integrate the judicial exception into a practical application.
Dependent claim 12 recites the additional limitation “wherein the deep neural networks. DNN, are pretrained using auto encoders.”  Which is well-understood, routine, and conventional as is supported by Becker (“Unsupervised Learning Procedures for Neural Networks”, 1990) ([p. 3] "If we can apply the self-organizing process sequentially, one layer at a time, we can train deep networks in time linear in the number of layers. Once the network has become tuned to the statistical regularities of the input patterns, it is able to form internal representations which encode features of the input in a more explicit or simple form" [p. 15] "Zipser showed that autoencoders could learn rather interesting representations, particularly as the number of hidden units was increased") The Zipser art referenced is from 1989 which shows that training a deep neural-network with autoencoders is a well established idea in the field of computer science.  
Dependent claim 13 recites additional insignificant extra-solution activity “wherein the reference data stored in the memory unit comprises precalculated fingerprints of reference signals.” which amounts to selection of a data type.
Dependent claim 14 recites additional generic computer components “measurement device”, and “user interface”, as well as additional insignificant extra-solution activity of data gathering “to measure at least one signal, in particular RF signal, received by a receiving unit of said signal matching apparatus”

Therefore, when considering the elements separately and in combination, they do not do not add significantly more to the inventive concept. Accordingly, Claims 1-5 and 7-16 are rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, 13, and 15 are rejected under 35 U.S.C. 102 as being unpatentable over Migliori (US 10003483 B1).

	Regarding claim 1, Migliori teaches A signal matching apparatus comprising: ([Abstract] "The neural network then recognizes features of the input signals having unknown class types that at least partially match at least some of the features associated with the plurality of different observed signals having respective different known class types." See also FIG. 9)
	at least one receiving unit adapted to receive a signal; ([Col. 16 l. 60] "Referring to FIG. 9, the computing device 900 may be implemented in any suitable computing device, e.g., a consumer laptop. The computing device 900 includes a processor 910 that receives inputs and transmits outputs via I/O Data Ports 920. The I/O Data Ports 920 can be implemented with, e.g., any suitable interface through which data and signals may be received and transmitted wired and/or wirelessly")
	at least one memory unit adapted to store predefined reference data and ([Col. 17 l. 3] "Although not shown, the computing device 900 may also include a physical hard drive. The processor 910 communicates with the memory 930 and the hard drive via, e.g., an address/data bus (not shown)")
	wherein the reference data stored in the at least one memory unit comprises, as a representation of a reference signal, at least one of: a signal eye diagram, an I/Q signal diagram, a spectrogram of the reference signal, and a waterfall spectrum of the reference signal (FIG. 2A 210 shows two dimensional representations of at least one reference signal. [Col. 15 l. 50] "These sample signals may include I/Q modulated signals 210 that have been converted into vector form 220" I/Q modulated signal samples interpreted as being in the time domain.)
	at least one neural network configured to compare a signal profile of the received signal and/or signal parameters derived from the received signal with reference data stored in the at least one memory unit for different representation types of the reference signal to determine a similarity between the received signal and the predefined reference data. ([Col. 2 l. 29-50] "According to an illustrative embodiment, a method, device and system are provided for automatically classifying feature types of input signals having unknown feature types. Features associated with a plurality of different observed signals having respective different class types are learned by a neural network. The neural network then recognizes features of the input signals having unknown class types that at least partially match at least some of the features associated with the plurality of different observed signals having respective different known class types."  [Col. 18 l. 50-60] "The results of the architecture and methodology described herein differ from much prior work in neural-network processing of time-varying signals (speech recognition, for example) by focusing narrowly on ingesting raw waveform data, rather than spectrogram or filter bank features, and extracting useful features for later tasks.".  Spectrograms are listed as one of the other types of reference data representations in the claimed invention.  It would therefore be obvious to one of ordinary skill in the art that the input data does not necessarily need to be raw waveform data processed into I/Q signals. Observed signal interpreted as synonymous with received signal.  Different known class types interpreted as synonymous with predefined reference data.). 

	Regarding claim 2, Migliori teaches The signal matching apparatus according to claim 1, wherein the at least one receiving unit is adapted to receive at least one RF signal. ([Col. 7 l. 1] "The received RF signal was down-converted at the radio and the resulting I/Q samples were stored for analysis"). 

	Regarding claim 3, Migliori teaches The signal matching apparatus according to claim 1, wherein the at least one memory unit is adapted to store as reference data at least one data set representing the reference signal. ([Col. 17 l. 16] "The applications 940 can be stored in the memory 930 and/or in a firmware (not shown) as executable instructions, and can be executed by the processor 910. The applications 940 include various programs that implement the various features of the device 900. For example, the applications 940 may include applications to implement the functions of the autoencoder 230 and the softmax 240 (including pre-processing, training, and post-training classification0, as well as an application to convert input radio samples to a vector." Migliori explicitly teaches signals being stored as vector data in memory.). 

	Regarding claim 4, Migliori teaches The signal matching apparatus according to claim 3, wherein the reference signal comprises a prerecorded reference signal received by at least one receiving unit of said signal matching apparatus and stored in at least one corresponding memory unit or a prerecorded reference signal loaded from a connected database into the memory unit of said signal matching apparatus ([Col. 17 l. 16] "The applications 940 can be stored in the memory 930 and/or in a firmware (not shown) as executable instructions, and can be executed by the processor 910. The applications 940 include various programs that implement the various features of the device 900. For example, the applications 940 may include applications to implement the functions of the autoencoder 230 and the softmax 240 (including pre-processing, training, and post-training classification0, as well as an application to convert input radio samples to a vector." Converting an input signal to a vector is interpreted as synonymous with prerecording a signal.  Migliori explicitly teaches storing said prerecorded signal in memory.  Examiner interprets this as teaching the first underlined portion of the claim.).

	Regarding claim 5, Migliori teaches The signal matching apparatus according to claim 1, wherein the reference data stored in the at least one memory unit comprises two- or three-dimensional representations of at least one reference signal in the time domain and/or in the frequency domain. (FIG. 2A 210 shows two dimensional representations of at least one reference signal. [Col. 15 l. 50] "These sample signals may include I/Q modulated signals 210 that have been converted into vector form 220" I/Q modulated signal samples interpreted as being in the time domain.). 

	Regarding claim 7, Migliori teaches The signal matching apparatus according to claim 1 further comprising a signal processing unit adapted to derive signal parameters of the received signal including ([Col. 7 l. 4] "For generation and preprocessing of training data, data files need to be arranged into a format and structure for use by the neural network. For this purpose, the I/Q data was split into segments consisting of NSρv samples, or samples per vector... The parameter NSρV is identical for each modulation type for all the experiments described herein.")
	modulation scheme parameters, ([Col. 16 l. 7] "Although the process illustrated in FIG. 8 is directed to classifying the modulation types of input signals, it should be appreciated that the process could be used to identify the types of signals having rapidly varying time series, such as vibrational data, data from gyroscopic or inertial navigation systems, data from computer systems, and data from energy grids. Further the methodology may be used to learn features of new modulation types, in addition to known modulation types.")
	multiplexing scheme parameters and/or a transmission scheme parameters of the received signal. ([Col. 6 l. 41] "A binary file, produced by randomly choosing byte values, was used as the signal input. This binary data was modulated as in-phase and quadrature I/Q samples using each of six modulation methods including: on-off keying (OOK), Gaussian frequency-shift keying (GFSK), Gaussian minimum-shift keying (GMSK), differential binary phase-shift keying (DBPSK), differential quadrature phase-shift keying (DQPSK), and orthogonal frequency-division multiplexing (OFDM)" OFDM interpreted as multiplexing scheme.  Examiner interprets this as teaching the first underlined portion of the claim limitation.) 
	

	Regarding claim 8, Migliori teaches The signal matching apparatus according to claim 1, wherein the at least one neural network is adapted to provide a similarity metric indicating a similarity of the received signal with the predefined reference data, wherein said similarity metric comprises a real value similarity metric indicating an extent of matching between the received signal and the predefined reference data, wherein the similarity metric provided by the at least one neural network comprises a linear metric, a non-linear metric and/or a local metric. ([Col. 15 l. 64] " At step 840, the softmax 250 determines probabilities that each input signal has each of the known modulation types. This determination is made based on the outputs of the autoencoder 230 indicative of the strengths of the matches between the recognized features of the input signals and the features of the sample signals having known modulation types" Strengths of matches between the recognized features interpreted as synonymous with real valued local similarity metric.). 

	Regarding claim 13, Migliori teaches The signal matching apparatus according to claim 1, wherein the reference data stored in the memory unit comprises precalculated fingerprints of reference signals ([Col. 14 l. 52] "The use of unsupervised feature extraction raises an important question with regard to receptive fields. That question is what sort of signal features the classifier system is sensitive to. As explained above, the receptive fields in an autoencoder system are simply the weights between the input layer and the target layer, and they describe the input that maximally excites the target neuron. These features can be thought of as the primitive features of the input." Primitive features of the input are interpreted as synonymous with precalculated fingerprints.). 

Regarding claim 15, claim 15 is directed towards the method performed by the apparatus in claim 1.  Therefore, the rejection applied to claim 1 also applies to claim 15. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Migliori and in view of Zeghidour (“A DEEP SCATTERING SPECTRUM - DEEP SIAMESE NETWORK PIPELINE FOR UNSUPERVISED ACOUSTIC MODELING”, 2016). 

	Regarding claim 9, Migliori teaches The signal matching apparatus according to claim 1.
	However, Migliori does not explicitly teach the at least one neural network is a siamese network comprising two identical subnetworks adapted to calculate feature vectors, 
	wherein a first subnetwork of the siamese network is adapted to process a signal profile of the received signal and/or parameters derived from the received signal to provide a first feature vector, 
	wherein a second subnetwork of the siamese network is adapted to process the stored reference data to provide a second feature vector; and comprising 
	a calculation unit adapted to calculate a similarity metric for the provided feature vectors indicating a similarity between the received signal and the predefined reference data.  

Zeghidour, in the same field of endeavor, teaches The signal matching apparatus according to claim 1, wherein the at least one neural network is a siamese network comprising two identical subnetworks adapted to calculate feature vectors, ([p. 4966 Col. 2] "An ABnet is a particular case of Siamese neural network...The ABnet is composed of two copies of the same network, each copy being fed with one of the elements of a pair of input samples. These identical networks project the samples into the embedding space, through several hidden")
	wherein a first subnetwork of the siamese network is adapted to process a signal profile of the received signal and/or parameters derived from the received signal to provide a first feature vector, ([p. 4968] "The different input is composed of randomly matched segments of speech. Here, the “Deep” ScatABnet architecture consists of 2 layers of 500 nodes" The different input fed into the subnetwork is interpreted as synonymous with the received signal data.)
	wherein a second subnetwork of the siamese network is adapted to process the stored reference data to provide a second feature vector; and comprising ([p. 4968] "This algorithm discovered 3149 pairs of similar segments of speech from the English corpus and 1782 pairs from the Xitsonga corpus, 50%
being used for training and 50% for early stopping. These pairs form the same input to the Abnet" The same input fed into the other subnetwork is interpreted as synonymous with stored reference data.)
	a calculation unit adapted to calculate a similarity metric for the provided feature vectors indicating a similarity between the received signal and the predefined reference data. ([p. 4966 Col. 2] "These identical networks project the samples into the embedding space, through several hidden layers. A measure of similarity or distance is then computed between the two pairs depending on their relation"). 

	Migliori and Zeghidour are both directed towards signal matching with neural networks.  Therefore Migliori and Zeghidour are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the neural network for signal matching in Migliori with that taught by Zeghidour. The combination would have been obvious because a person of ordinary skill in the art would be able to determine that both methods use sample wise comparison to generate classifications of acoustic signals.  Zeghidour explains ([p. 4968 Col. 1] “We compare our model against the challenge baselines (MFCC) and toplines (supervised HMM-GMM posterior grams) and also against the best performing system submitted to the challenge [20], a DPGMM system that takes as input talker-normalized MFCC’s. In Table 1, we can see that the both ABnet variants perform better than the baseline”) from which one of ordinary skill in the art would be able to determine the performance benefit to combining Zeghidour with Migliori.  

	Regarding claim 11, the combination of Migliori, and Zeghidour teaches The signal matching apparatus according to claim 9, wherein the subnetworks of the siamese network or of the triplet network comprise deep neural networks, DNN, in particular convolutional neural networks, CNN. (Zeghidour [p. 4965 Col. 2] "For a signal x we define the following wavelet transform Wx as a convolution with a low-pass filter" Using convolutional filters in a deep siamese neural network is interpreted as synonymous with using a convolutional neural network in a siamese subnetwork.). 

	Regarding claim 12, the combination of Migliori, and Zeghidour teaches The signal matching apparatus according to claim 11, wherein the deep neural networks, DNN, are pretrained using auto encoders. (Migliori [Col. 4 l. 40] "According to illustrative embodiments, the automatic modulation classification methodology relies on a deep neural network, shown as an autoencoder 230 in FIGS. 2A and 2B. FIG. 2A shows the neural network configuration used during unsupervised pre-training of the autoencoder 230"). 

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Migliori and in view of Hoffer (“DEEP METRIC LEARNING USING TRIPLET NETWORK”, 2015). 

	Regarding claim 10, Migliori teaches The signal matching apparatus according to claim 1.
	However, Migliori does not explicitly teach wherein the at least one neural network is a triplet network comprising three identical subnetworks adapted to calculate feature vectors 
	wherein a subnetwork of the triplet network is adapted to provide a first feature vector for reference data of a first reference signal, 
	wherein a further subnetwork of the triplet network is adapted to provide a second feature vector for reference data of a second reference signal and 
	wherein a further subnetwork of the triplet network is adapted to provide a third feature vector of the received signal and/or parameter derived from the received signal, 
	said triplet network further comprising, two calculation units, 
	wherein a first calculation unit of the triplet network is adapted to calculate a first distance metric between the first feature vector and the third feature vector, 
	wherein a second calculation unit of the triplet network is adapted to calculate a second distance metric between the second feature vector, and the third feature vector and 
	wherein said triplet network further comprises a comparator adapted to compare the first distance metric with the second distance metric to provide a similarity metric indicating a similarity between the received signal and the predefined reference data.  

Hoffer, in the same field of endeavor, teaches The signal matching apparatus according to claim 1, wherein the at least one neural network is a triplet network comprising three identical subnetworks adapted to calculate feature vectors ([p. 2 Sec. 2] " If we will denote the 3 inputs as x, x+ and x−, and the embedded representation of the network as Net(x), the one before last layer will be the vector")
	wherein a subnetwork of the triplet network is adapted to provide a first feature vector for reference data of a first reference signal, ( x- is interpreted as first reference signal. Net(x-) is interpreted as first feature vector for reference data of first reference signal.)
	wherein a further subnetwork of the triplet network is adapted to provide a second feature vector for reference data of a second reference signal and (See Figure 1.   x+ is interpreted as second reference signal. Net(x+) is interpreted as first feature vector for reference data of second reference signal.)
	wherein a further subnetwork of the triplet network is adapted to provide a third feature vector of the received signal and/or parameter derived from the received signal, (See Figure 1.   x is interpreted as third signal. Net(x) is interpreted as third feature vector for reference data of a received signal.)
	said triplet network further comprising, two calculation units, ([p.2 Sec. 2] "the network outputs 2 inter mediate values - the L2 distances between the embedded representation of two of its inputs from the representation of the third" See Figure 1, between the comparator and embedded representation outputs.)
	wherein a first calculation unit of the triplet network is adapted to calculate a first distance metric between the first feature vector and the third feature vector, (See Figure 1. |Net(x) − Net(x−)|2)
	wherein a second calculation unit of the triplet network is adapted to calculate a second distance metric between the second feature vector, and the third feature vector and (See Figure 1. |Net(x) − Net(x+)|2)
	wherein said triplet network further comprises a comparator adapted to compare the first distance metric with the second distance metric to provide a similarity metric indicating a similarity between the received signal and the predefined reference data. (See comparator in Figure 1.). 

	Migliori and Hoffer are both directed towards signal matching using neural networks.  Therefore, Migliori and Hoffer are both analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the signal matching method in Migliori with that in Hoffer. The combination would have been obvious because a person of ordinary skill in the art would be able to determine that both methods use sample wise comparison to generate classifications of acoustic signals.  Hoffer further teaches ([p.1 Sec. 1] “the representations learned by these models provide sub-par results when used as features for classification, compared with other deep learning models including ours.”).    

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Migliori and in view of Breuer (US 9672760 B1).

	Regarding claim 14, Migliori teaches A measurement device comprising a signal matching apparatus according to claim 1 and adapted to measure at least one signal, in particular RF signal, received by a receiving unit of said signal matching apparatus ([Col. 7 l. 1] "The received RF signal was down-converted at the radio and the resulting I/Q samples were stored for analysis").
	However, Migliori does not explicitly teach and further comprising a user interface adapted to indicate a determined similarity between the received signal and selectable reference data of reference signals to a user of said measurement device.  

Breuer, in the same field of endeavor, teaches and further comprising a user interface adapted to indicate a determined similarity between the received signal and selectable reference data of reference signals to a user of said measurement device. ([Col. 12 l. 59] "by prompting the user to repeat the current activity and again generate the EEG signals mapped to the ANN elements at 104 and weighted by the learned weights at 106 until a number of weighted transformations of the EEG data obtained from each iteration match with a threshold degree of similarity and frequency (for example, over 50%, 66.7%, 75%, 90% of three or more repetitions). In some aspects the assessment directly informs the user supplying the current EEG signals (for example, visually via a graphical user interface (GUI)" Breuer teaches displaying similarity data on a user interface device.  EEG is interpreted as a form of signal compared against reference data.). 

	Migliori and Breuer are both directed towards signal matching with neural networks.  Therefore, Migliori and Breuer are both analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the user interface in Breuer with the system of Migliori. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Breuer that a user interface is common and well-known in the art, and that displaying the similarity between two signals would be obvious.  This combination is further supported by [Col. 12 l. 59] in that Breuer explains that providing visual feedback to the user is an organic method of prompting further manual signal input into the system, which is interpreted as a primary function of the instant.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Migliori and in view of Hoffer, and in further view of Zeghidour. 

Regarding claim 16, the combination of Migliori and Hoffer teaches The signal matching apparatus according to claim 10.
However, the combination of Migliori and Hoffer doesn’t explicitly teach wherein the subnetworks of the siamese network or of the triplet network comprise deep neural networks, DNN, in particular convolutional neural networks, CNN.

Zeghidour, in the same field of endeavor, teaches wherein the subnetworks of the siamese network or of the triplet network comprise deep neural networks, DNN, in particular convolutional neural networks, CNN (Zeghidour [p. 4965 Col. 2] "For a signal x we define the following wavelet transform Wx as a convolution with a low-pass filter" Using convolutional filters in a deep siamese neural network is interpreted as synonymous with using a convolutional neural network in a siamese subnetwork.).

Migliori, Hoffer, and Zeghidour are all directed towards signal matching with neural networks.  Therefore Migliori, Hoffer, and Zeghidour are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the neural network for signal matching in the combination of Migliori and Hoffer with that taught by Zeghidour. The combination would have been obvious because a person of ordinary skill in the art would be able to determine that both methods use sample wise comparison to generate classifications of acoustic signals.  Zeghidour explains ([p. 4968 Col. 1] “We compare our model against the challenge baselines (MFCC) and toplines (supervised HMM-GMM posterior grams) and also against the best performing system submitted to the challenge [20], a DPGMM system that takes as input talker-normalized MFCC’s. In Table 1, we can see that the both ABnet variants perform better than the baseline”) from which one of ordinary skill in the art would be able to determine the performance benefit to combining Zeghidour with the combination of Migliori and Hoffer.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720. The examiner can normally be reached M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126